--------------------------------------------------------------------------------

Joint Venture Agreement

This Joint Venture Agreement (“Agreement”) is entered into this 12th day of
March, 2019 (the “Effective Date”), by and between Orgenesis, Inc., incorporated
in Nevada, USA, 20271 Goldenrod Lane, Germantown, MD 20876, USA (“Orgenesis”)
and First Choice International Company, Inc., incorporated in Delaware, USA, 625
N. Flagler Drive, Ste. 600, West Palm Beach, FL 33401 (“First Choice”).
Orgenesis and First Choice may each be referred to herein as a “Party,” and
collectively as the “Parties.”

WHEREAS, Orgenesis is engaged, inter alia, in the development and
commercialization of cell regeneration and gene therapeutic products, including,
without limitation, as described on Exhibit A attached hereto (“Orgenesis
Products”) and is the owner of or holds the rights to related know how and other
intellectual property, including, without limitation, as set forth in Exhibit B
(“Orgenesis Background IP”);

WHEREAS, First Choice is engaged, inter alia, in life sciences and biotechnology
investment and has been working in support of advancement of regeneration and
gene therapeutics;

WHEREAS, First Choice wishes to collaborate with Orgenesis in clinical
development and commercialization of the Orgenesis Products beginning in the
Country of Panama and the Parties will agree to certain additional development
and commercialization countries in Latin America in a writing to form Exhibit C
of this Agreement (“Territory”); and Orgenesis wishes to collaborate with First
Choice in clinical development and commercialization of the Orgenesis products
to be offered within the Territory by First Choice and First Choice intends to
introduce its own products, (“First Choice Products”) which will be offered for
sale by Orgenesis globally outside of the Territory; and

WHEREAS, the Parties wish to set forth the terms for the collaboration between
the Parties providing Services through a joint venture;

NOW THEREFORE, the Parties hereby agree as follows:

1.

PURPOSE AND OBJECT OF THE JV


  1.1.

The Parties agree to form the Joint Venture (the “JV”), subject to the terms and
conditions of this Agreement, for the clinical development and commercialization
of the Orgenesis Products within the Territory and for the clinical development
and commercialization of the First Choice Products, which will be offered for
sale by Orgenesis globally outside of the Territory (“Project”).

        1.2.

The JV shall be established for the exclusive purpose carrying out the Project.

        1.3.

Nothing in this Agreement shall be considered as a limitation of the powers or
rights of any of the Parties to carry on its independent business for its sole
benefit in addition to the Project, except that the Parties undertake to use
commercially reasonable efforts to safeguard and further their common interests
in relation to the Project.

        1.4.

The Parties may carry out their obligations under this Agreement, in whole or in
part, through Affiliate(s).


--------------------------------------------------------------------------------

For the purpose of this Agreement the term “Affiliate” shall mean any entity
which directly or indirectly controls, is controlled by or is under common
control of a Party to this Agreement; the term “control” as used herein shall
mean the possession of the power to direct or cause the direction of the
management and the policies of an entity, whether through the ownership of a
majority of the outstanding voting rights or by contract or otherwise.

2.

PARTICIPATION SHARES AND ROLES; FINANCING

      2.1.

The JV shall be carried out through a company to be established by the Parties
(“JV Entity”). Initially, the JV Entity shall be 100% owned by First Choice.
Until such JV Entity is established, all activities in the Territory will be
carried out through First Choice. First Choice commits to transfer all
activities, and results, data, information, material, IP, know-how, contracts,
licenses, authorizations, permissions, grants, obligations and assets related to
such activities to the JV Entity upon Orgenesis’ request.

      2.2.

The relative shareholdings of each Party in the JV Entity will be based on the
following participating interests of each Party (each a “Participating
Interest”):

Orgenesis - 50%
First Choice - 50%


  2.3.

First Choice herby agrees that, upon Orgenesis’ request that an Affiliate and/or
any other partner of Orgenesis (an “Orgenesis Designated Third Party”) shall
have the right to join as a partner in the JV or shareholder in the JV Entity
(as applicable), in which case the Orgenesis Designated Third Party shall be
entitled to a portion of or the entirety of Orgenesis’ Participating Interest as
shall be agreed between Orgenesis and such Orgenesis Designated Third Party,
subject to such Orgenesis Designated Third Party agreeing to be subject to the
applicable terms and conditions of this Agreement, mutatis mutandis.

        2.4.

Orgenesis hereby agrees that upon First Choice’s request that an Affiliate
and/or any other partner of First Choice (a “First Choice Designated Third
Party”) shall have the right to join as a partner in the JV or shareholder in
the JV Entity (as applicable), in which case the First Choice Designated Third
Party shall be entitled to a portion of or the entirety of First Choice’s
Participating Interest as shall be agreed between First Choice and such First
Choice Designated Third Party, subject to such First Choice Designated Third
Party agreeing to be subject to the applicable terms and conditions of this
Agreement, mutatis mutandis.

        2.5.

To establish the JV Entity, First Choice shall prepare, for Orgenesis’ review,
comment, approval and signature, appropriate formation documents and shareholder
rights agreements (collectively, the “JV Entity Agreements”). At minimum, the JV
Entity Agreements shall include the following terms and conditions:


  2.5.1.

After formation of the JV Entity, no new JV Entity shares will be issued without
each Party’s prior written consent;


--------------------------------------------------------------------------------


  2.5.2.

Neither Party shall sell its shares in the JV Entity without the other Party’s
prior written consent, other than as provided in Sections 2.3 and 2.4.

Each of Orgenesis and First Choice shall endeavor to provide to the JV Entity up
to USD $5,000,000 for an aggregate total value of USD $10,000,000 in funding
within three (3) years from the date of this Joint Venture Agreement to be used
to complete all Development (as defined below) activities until Development
Completion (as defined below), including without limitation, all regulatory and
management expenses for the development of the Orgenesis Products and First
Choice Products in the Territory. Funding may be provided in part in the form of
convertible loans, in-kind contributions, including Intellectual Property
(“IP”), and services related to advancement of the JV.

In order to compensate First Choice for the work that it has completed in
advancement of this JV to date, upon execution of this Agreement by the Parties,
Orgenesis shall immediately and irrevocably (i) wire Fifty Thousand United
States Dollars (USD $50,000) of One Hundred Thousand United States Dollars (USD
$100,000) (the “Cash Fee”) to First Choice and (ii) issue to First Choice
375,000 shares of Orgenesis common stock (the “Shares”). Thirty (30) days
following signing, Orgenesis shall immediately and irrevocably wire the Fifty
Thousand United States Dollars (USD $50,000) balance of the Cash Fee. The Cash
Fee and Shares are deemed and agreed to be a commencement incentive and
consideration now due and owing for First Choice entering into this Agreement.
Orgenesis acknowledges that First Choice has foregone other opportunities to
enter into this Agreement (including preliminary research, diligence and
infrastructure set up for Orgenesis’ account) and that Orgenesis therefore
derives immediate benefit as a result of these actions taken by First Choice
hereunder.

Upon the six (6) month anniversary of this Agreement, Orgenesis will issue to
First Choice an additional 150,000 shares of Orgenesis common stock (the
“Additional Shares”), which will have no impact on the relative Participating
Interests as set forth in Section 2.2 above and are further negotiated
consideration for First Choice entering into this Agreement.

Each of Orgenesis and First Choice shall provide strategic guidance and
Orgenesis shall provide hospital (management) services to the JV Entity, among
other services to be set forth in the Work Plan, and as shall be set forth in a
Master Services Agreement to be negotiated in good faith and entered into by the
Parties. For the purposes of this Agreement, “Development” shall mean clinical
and regulatory activities, including, without limitation, pre-clinical and
clinical trials (“Clinical Trials”), as required for obtaining all required
regulatory approval(s) and/or reimbursement approval for commercialization of
the Orgenesis Products in the Territory or First Choice Products globally
outside the Territory (as applicable).

For the purposes of this Agreement, Development shall be considered to be
successfully completed upon receipt of all applicable approvals and/or permits
required under applicable laws, regulations, standards and guidelines for the
marketing and sale of the Orgenesis Products within the Territory or the First
Choice Products globally (as applicable), subject to Orgenesis’ written
confirmation of such completion (which such confirmation will not be
unreasonably withheld) (the “Development Completion”).

--------------------------------------------------------------------------------


  2.6.

First Choice will cause the JV Entity to maintain an accounting records of all
expenses incurred by the JV Entity, and of all financing provided to the JV, and
will provide the Steering Committee (as defined below) and Orgenesis with a
quarterly report detailing the use of such financing and shall further provide
Steering Committee and Orgenesis full access to any and all records.

        2.7.

At the request of either Party, the Parties shall discuss between them in good
faith the terms upon which the requesting Party may convert its Participating
Interests in the JV Entity into streaming royalties based on the JV Entity’s
revenues.

        2.8.

Each Party shall have full information and access rights in respect to the JV
and the JV Entity.

        2.9.

Prior to and as a condition to the JV Entity being sold (the “Exit”) to a
third-party acquirer (the “Acquirer”), First Choice and Orgenesis shall agree on
the financial terms of such Exit and the compensation due to Orgenesis and First
Choice upon such event.

       

JV Entity and/or Acquirer (as applicable) shall negotiate in good faith the
engagement of Orgenesis and/or its designated Affiliates as their exclusive
external manufacturer and supplier of their entire requirements for units of the
First Choice Products; as well as the Orgenesis Products in the Territory, for
the purpose of carrying out Development activities and/or commercialization
activities.

       

JV Entity and/or Acquirer (as applicable) shall negotiate in good faith the
engagement of First Choice and/or its designated Affiliates as their exclusive
service provider for the purpose of carrying out clinical and regulatory
Development activities and/or commercialization activities in respect of the
Project.


3.

ADDITIONAL INVESTMENT; CALL OPTION

      3.1.

Each Party shall have the right to invest in the JV Entity (which such
investment(s) may also be in the form of a convertible loan) (the “Additional
Investment”), (a) if required by the Steering Committee, including the Chairman,
in order to maintain the activity of the JV Entity, or (b) to maintain such
Party’s then Participating Interest percentage in any future financing round.
The terms of such Additional Investment shall be negotiated in good faith and
shall be mutually agreed to by the Parties.

      3.2.

At the request of Orgenesis, the Parties shall discuss between them in good
faith the terms upon which Orgenesis may convert its Participating Interests in
the JV Entity into streaming royalties based on JV Entity’s revenues (in
addition to royalties to be paid to Orgenesis under Section 6.3 below).


--------------------------------------------------------------------------------


  3.3.

At any time subject to the Trigger Event (as defined below), Orgenesis shall
have the option, but not the obligation, exercisable at its sole discretion and
subject to all rules and regulations to which it is then subject, including
without limitation, the rules of any U.S. national securities exchange (“Call
Option”), to require First Choice and/or the Orgenesis Designated Third Party
(if applicable) to transfer to Orgenesis the entirety of each such Party’s
equity interest in the JV Entity for the Consideration (as defined below)
specified below (“Sale Transaction”). The exercise of the Call Option shall be
upon written notice by Orgenesis and shall be subject further to an appropriate
exemption from the registration requirements under U.S. securities laws. The
number of shares of common stock of Orgenesis issuable to each of First Choice
and/or the Orgenesis Designated Third Party (if applicable) as consideration in
such Sale Transaction (the “Consideration”) shall be determined by dividing the
agreed upon valuation of the JV Entity and/or the Orgenesis Designated Third
Party (if applicable) immediately prior to the closing of the Sale Transaction
by the weighted average price of Orgenesis’ common stock during the three (3)
trading day preceding the closing of the Sale Transaction. The legal form of
Sale Transaction shall be determined by Orgenesis, and may include, inter alia,
a share purchase transaction, an asset purchase transaction or a merger and be
evidenced by legally binding agreement reflecting mutually agreeable terms and
representations appropriate for transactions of this type. Additionally, the
Sale Transaction shall close within sixty (60) days of the giving of notice by
Orgenesis or Orgenesis shall be required to reinitiate the Call Option under
this Section 3.3.

       

The JV Entity’s valuation will be defined as the higher of the following: (i)
the latest Additional Investment round valuation as defined in Section 3.1
above; or (ii) an amount equal to two (2) times the revenues of the JV Entity
(if applicable); or (iii) an amount equal to four (4) times the EBIDA of the JV
Entity.

       

The “Trigger Event” shall mean the continued quotation of the common stock of
Orgenesis, Inc. on a U.S National Exchange.


4.

WORK PLAN; DEVELOPMENT AND COMMERCIALIZATION

      4.1.

Within sixty (60) days following the Effective Date, each of Orgenesis and First
Choice shall prepare and submit to the approval of the “Steering Committee” (as
defined below), a detailed work plan for carrying out the Development, which
shall include, inter alia, a description of the respective tasks to be carried
out by each of the Parties, the timetable for carrying out such tasks and an
estimated budget (collectively, the “Work Plan”).

      4.2.

Any change to the Work Plan shall be approved in advance by the Steering
Committee (as defined below).

      4.3.

Each Party shall exert its best commercial efforts to carry out its respective
tasks in a timely and professional manner in accordance with the Work Plan and
shall work together in concert to co-develop the Orgenesis Products and First
Choice Products, as applicable, under the Work Plan.


--------------------------------------------------------------------------------


  4.4.

Notwithstanding anything to the contrary that may be inferred by any provision
of this Agreement, no Party shall have the authority or right, nor shall any
Party hold itself out as having the authority or right to assume, create or
undertake any obligation of any kind whatsoever, expressed or implied, on behalf
or in the name of the other Party and/or of the JV Entity unless otherwise
agreed by the Parties in writing, and/or as set forth in this Agreement and/or
under any of the JV Entity Agreements.

        4.5.

The Development shall be conducted in accordance with and subject to the Work
Plan as shall be approved by the Steering Committee. Any deviation from the Work
Plan will require the prior written approval of Orgenesis, which such approval
shall not be unreasonably withheld.

        4.6.

The Clinical Trials and any approvals required for conducting such Clinical
Trials shall be performed and/or obtained (as applicable) in accordance with and
subject to the then applicable protocol and the Work Plan and all applicable
laws, regulations and standards including, without limitation, the requirements
of the laws and relevant regulatory authorities of the applicable country within
the Territory.

        4.7.

Any decision and/or any action to be made, conducted and/or taken (as
applicable) with respect to the Development, including, without limitation, (i)
each stage of the Clinical Trials defined in the then applicable protocol; (ii)
the choice of clinicians and facilities for the performance of the Clinical
Trials, and (iii) any deviation from the pre-approved pre-clinical and/or
clinical testing procedures shall be subject to and require the prior written
approval of Orgenesis, which such approval shall not be unreasonably withheld.
Without limiting the foregoing, Orgenesis, through any of its authorized
representatives, shall be entitled to be present and have required access to be
present at all stages of the Clinical Trials and to examine and inspect the
facilities required for performance of the Clinical Trials and/or Development,
and all data and work product associated with the Clinical Trials and/or the
pre-marketing development.

        4.8.

First Choice shall ensure that the JV Entity is informed, immediately upon it
becoming aware of the occurrence of any abnormal and/or adverse event or any
other substantial development relating to and/or resulting from the performance
of the Clinical Trials and/or which is inconsistent with the Work Plan and/or
the clinical testing procedures approved by Orgenesis and/or which may have a
material impact on the success or failure of the Clinical Trials.


5.

STEERING COMMITTEE

      5.1.

The Parties shall set up a steering committee for the management of the JV,
which shall also serve as the Board of Directors of the JV Entity (“Steering
Committee”).

      5.2.

The Steering Committee shall be composed of a total of five (5) members: Each
Party shall have the right to appoint and replace two (2) members, which shall
be fully authorized by such Party to act and decide on its behalf and one (1)
member shall be an independent industry expert to be appointed and replaced by
mutual agreement of the Parties. Each Party shall be entitled to replace its
members after informing the other Party in writing. Each Party will appoint by
written notice to the other Parties the said members. The members shall be
appointed by the Parties prior to the first Steering Committee meeting.


--------------------------------------------------------------------------------


  5.3.

All decisions shall be taken by the majority of the members of the Steering
Committee.

        5.4.

The Parties shall be deemed to have delegated to the members of the Steering
Committee full authority to represent and bind the Parties in regard to all of
their respective responsibilities regarding the JV Entity and/or the Project.

        5.5.

The Steering Committee, as the supreme and highest decision-making body of the
JV, shall take all major decisions on any matter concerning the performance of
the Project.

        5.6.

As a general rule, the Steering Committee shall meet (in person and/or via phone
or video conference) at least once in every two (2) months, unless agreed
otherwise. Any Party who wishes to summon a Steering Committee meeting, shall
give the other members of the Steering Committee at least five (5) business
day’s prior written notice of such meeting. Such notice shall set the date,
time, place and agenda of the meeting and shall be accompanied by the relevant
data and documents to be approved in such meeting.

        5.7.

At the meeting of the Steering Committee other representatives of the Parties
and/or their legal counsel may be present without a voting right, so that
information is more complete and taking resolutions is more constructive,
provided their attendance is communicated in advance or reasonable.

        5.8.

Unless Agreed otherwise by the Parties, one member appointed by Orgenesis shall
serve as chairman of the Steering Committee (“Chairman”).

        5.9.

Each member of the Steering Committee has one (1) vote.


  5.10.

The resolutions of the Steering Committee shall be recorded in minutes and will
be sent (by email) to all members of the Steering Committee within one (1) week
following the meeting. Such minutes shall be deemed to have been approved by the
Steering Committee if no objections are raised within a period of fourteen (14)
calendar days after receipt thereof.


  5.11.

In urgent cases, a unanimous decision of the Steering Committee may also be
reached by e-mail and on the occasion of the following Steering Committee
meeting such decision shall be ratified and included in the minutes;

        5.12.

The members of the Steering Committee will not receive any remuneration, except
as may otherwise be agreed in writing by the Parties.

        5.13.

If the JV Entity is consolidated into another entity, then the new Board of
Directors will be according to the shareholders’ holding ratio.


--------------------------------------------------------------------------------


6.

OWNERSHIP AND LICENSES

    6.1.

As between the Parties, Orgenesis is and shall remain the exclusive owner of all
Orgenesis Background IP, and of any improvements thereon, modification thereto
and/or derivatives thereof.

    6.2.

During the Term (as defined below), Orgenesis shall, subject to the fulfillment
of First Choice’s obligations under this Agreement as determined in Orgenesis’
reasonable discretion, grant to the JV Entity an exclusive, royalty-bearing,
sublicensable right and license to certain of the Orgenesis Background IP to
develop and commercialize the Orgenesis Products within the Territory during the
Term (the “Orgenesis License”), subject to and in accordance with the terms of
the a separate license agreement to be signed between Orgenesis and the JV
Entity (“Orgenesis License Agreement”) (although such Orgenesis License may
initially signed by Orgenesis and First Choice and then later assigned by the
Parties to the JV Entity). Such Orgenesis License Agreement will contain, among
other matters, minimum sales requirements in order to maintain the Orgenesis
License according to the proposed business plan to be agreed between the
Parties, quality and reporting standards and other standard rights, and
obligations and representations and warranties which are common in licensing
agreements for international biotech licensing agreements.

    6.3.

In consideration of the rights and the Orgenesis License to be granted to the JV
Entity (or initially to First Choice, as applicable) during the Term under the
Orgenesis License Agreement, Orgenesis shall receive royalty in an amount of
fifteen percent (15%) of the net sales generated by the JV Entity (or initially
to First Choice, as applicable) and/or its sublicensees (as applicable) with
respect to the Orgenesis Products, as to be more fully stipulated and set forth
under the Orgenesis License Agreement.

    6.4.

During the Term, First Choice shall, subject to the fulfillment of Orgenesis’
obligations under this Agreement, grant to the JV Entity an exclusive,
royalty-bearing, sublicensable right and license to any and all know how and
other intellectual property relating to the First Choice Products owned or
controlled by First Choice (“First Choice Background IP”) as required to develop
and commercialize the First Choice Products during the Term (the “First Choice
License”), subject to and in accordance with the terms of a separate license
agreement to be signed between First Choice and the JV Entity (“First Choice
License Agreement”). Such First Choice License Agreement will contain, among
other matters, minimum sales requirements in order to maintain the First Choice
License according to the proposed business plan to be agreed between the
Parties, quality and reporting standards and other standard rights, and
obligations and representations and warranties that are usual and customary in
international biotech licensing agreements.

    6.5.

In consideration of the rights and the First Choice License to be granted to the
JV Entity during the Term under the First Choice License Agreement, First Choice
shall receive royalty in an amount of fifteen percent (15%) of the net sales
generated by the JV Entity and/or its sublicensees (as applicable) with respect
to the First Choice Products, as to be more fully stipulated and set forth under
the First Choice License Agreement.


--------------------------------------------------------------------------------


  6.6.

Additionally, and for separate consideration, First Choice shall be granted a
limited, non-exclusive license to certain rights relating to the Human Papilloma
Virus (“HPV),” which shall be negotiated in good faith and specified in a
writing between Orgenesis and First Choice. These rights may be assigned by
First Choice by written notice to Orgenesis, which will not unreasonably
withhold consent.

        6.7.

Any and all new inventions, discoveries, data rights, information, know how,
new-uses, compounds, formulas, processes, manufacturing protocols, clinical
results, methods, techniques, products, treatments, materials, and any other
intellectual property which is generated, conceived, developed and/or reduced to
practice by and/or on behalf of the JV Entity and/or any of its sublicensees (as
applicable), alone or together with others, subject to Section 6.1, resulting
from the performance of the Project, (collectively “Project IP”) shall be owned
by the JV Entity.

        6.8.

As part of and as a condition to the Orgenesis License Agreement, the JV Entity
will grant Orgenesis and its Affiliates a non-exclusive, worldwide (other than
in the Territory), sublicensable royalty free and fully-paid up license, to make
use of the Project IP for any and all lawful purposes (outside of the
Territory), including without limitation, for their respective worldwide
operations, without any charge to Orgenesis or any of its Affiliates.


7.

REPRESENTATIONS; DISCLAIMERS

      7.1.

Each Party hereby represents and warrants that it has the requisite power and
authority to enter into and carry out the terms of this Agreement and that its
performance under this Agreement will not conflict with any other obligation it
may have to any other party.

      7.2.

Each Party represents and warrants that it is permitted to grant to the JV
Entity the rights and licenses herein under its respective IP as provided herein
(i.e., the Orgenesis Background IP and the First Choice Background IP).


  7.3.

THE FOREGOING REPRESENTATIONS AND WARRANTIES ARE IN LIEU OF ALL OTHER
REPRESENTATIONS OR WARRANTIES OR WARRANTY PERIODS, EXPRESS, IMPLIED, STATUTORY
OR OTHERWISE WITH RESPECT TO THE ORGENESIS BACKGROUND IP. THE ORGENESIS
BACKGROUND IP IS PROVIDED "AS-IS" AND "AS AVAILABLE". ORGENESIS SPECIFICALLY
DISCLAIMS ALL IMPLIED WARRANTIES REGARDING THE ORGENESIS BACKGROUND IP AND/OR
ORGENESIS PRODUCTS, INCLUDING WITHOUT LIMITATION, ALL IMPLIED WARRANTIES OF
NON-INFRINGEMENT, MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE OR ANY
SIMILAR LAWS THAT MAY EXIST IN ANY JURISDICTION FROM TIME TO TIME.


8.

INDEMNIFICATION


--------------------------------------------------------------------------------


 

8.1.

Each Party (“Indemnifying Party”) agrees to indemnify, defend and hold harmless
the other Party, and its respective officers, directors, shareholders,
employees, accountants, attorneys, agents, Affiliates, subsidiaries, successors
and assigns (“Indemnified Party”) from and against any and all third party
claims, damages, liabilities, costs and out of pocket expenses, including
reasonable legal fees and expenses (collectively “Losses”), arising out of any
third party claim resulting from: (i) any breach of any express warranty,
representation, covenant or obligation made by the Indemnifying Party in this
Agreement; and/or (ii) the negligence or willful misconduct of the Indemnifying
Party, except to the extent that such Losses arise from: (a) any breach of any
express warranty, representation, covenant or obligation made by any of the
Indemnified Parties in this Agreement; and/or (b) the negligence or willful
misconduct of any of Indemnified Parties.

        8.2. The foregoing indemnity is conditioned upon (i) prompt written
notice by the Indemnified Party to the Indemnifying Party of any claim, action
or demand for which indemnity is claimed, provided that the failure to provide
such notice shall not relieve the Indemnifying Party form its indemnification
obligations, except if the Indemnifying Party was prejudiced by such failure;
(ii) the opportunity to take control over the defense and settlement thereof by
the Indemnifying Party; (iii) the Indemnified Party's right to be represented by
separate counsel at its own expense, provided that if the Indemnifying Party
fails to assume the defense or settle of any claim giving rise to the
indemnification obligation within a relabeled period, the Indemnified Party
shall have the right to defend the claim using counsel of its choice at the
expense of the Indemnifying Party and (iii) such reasonable cooperation by the
indemnified party in the defense as the indemnifying party may request. Neither
Party shall, without the prior written consent of the other Party, settle,
compromise or consent to the entry of any judgment with respect to any pending
or threatened claim, such consent not to be unreasonably withheld or delayed.
The indemnification provided for under this Section 8 shall remain subject to
the limitation of liability described in Section 9 below.


9.

LIMITATIONS OF LIABILITY


  9.1.

EXCEPT FOR A BREACH OF SECTION 11 BELOW [CONFIDENTIALITY; OWNERSHIP] OR ANY
LABILITY WITH RESPECT TO HUMAN INJURY AND/OR DEATH, UNDER NO CIRCUMSTANCES SHALL
EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR INDIRECT, INCIDENTAL,
CONSEQUENTIAL, SPECIAL OR EXEMPLARY DAMAGES (EVEN IF THAT PARTY HAS BEEN ADVISED
OF THE POSSIBILITY OF SUCH DAMAGES), ARISING FROM PERFORMANCE UNDER OR FAILURE
OF PERFORMANCE OF ANY PROVISION OF THIS AGREEMENT (INCLUDING SUCH DAMAGES
INCURRED BY THIRD PARTIES), SUCH AS, BUT NOT LIMITED TO, LOSS OF REVENUE OR
ANTICIPATED PROFITS OR LOST BUSINESS.

        9.2.

WITHOUT DEROGATING FROM THE FORGOING, IN NO EVENT SHALL ORGENESIS BE LIABLE FOR
ANY ACTIONS OR CLAIMS OR THE LIKE BY FIRST CHOICE, THE JV ENTITY AND/OR ANY
THIRD PARTY THAT THE ORGENESIS BACKGROUND IP AND/OR THE PROJECT IP RESULTS OR
MAY RESULT IN ANY INFRINGEMENT, DEPRAVATION, MISAPPROPRIATION AND/OR VIOLATING
OF THE INTELLECTUAL PROPERTY OR OTHER RIGHTS OF ANY PERSON OR ENTITY AND
VICE-VERSA.


--------------------------------------------------------------------------------

    10.

TERM AND TERMINATION

      10.1.

This Agreement shall enter into effect on the Effective Date and shall remain in
effect thereafter until terminated pursuant to this Section 10 (the “Term”).

      10.2.

This Agreement may be terminated as follows:


  10.2.1.

by written agreement by both Parties;

        10.2.2.

by either Party upon written notice to another Party (with immediate effect), In
the event of insolvency, bankruptcy, or voluntary dissolution of the other Party
during the Term or in the event of a Party’s assignment of its assets for the
benefit of creditors, and the Parties hereto shall have the rights as provided
by applicable law;

        10.2.3.

by either Party upon written notice to the other Party (with immediate effect),
in the event of a force majeure event, including, but not limited to, delay or
failure in performance of this Agreement the other Party due to unforeseeable
acts of God, acts of governments, wars, riots, strikes, accidents in
transportation, or other causes beyond the reasonable control or foresight of
the other Party that continues for longer than ninety (90) days;

        10.2.4.

by either Party upon written notice to the other Party (with immediate effect),
in the event that such other Party has committed a material breach of any of the
terms and conditions of this Agreement or has materially defaulted in the
performance of any of its obligations under this Agreement, (provided that the
non-breaching/non-defaulting Party has first given the other Party written
notice of the grounds supporting the material breach or default and the
breaching/defaulting Party has not cured the material breach or default within
thirty (30) days of receipt of such notice) without derogating from non-other
legal and equitable remedies available to the breaching/non-defaulting Party as
provided by law, equity and/or this Agreement; or

        10.2.5.

by Orgenesis upon written notice to First Choice upon the occurrence of one or
more of the following: (i) Clinical Trials are not carried out in accordance
with the Work Plan; or (ii) the Development Completion is not achieved according
to the Work Plan, which such occurrence shall be confirmed by the Steering
Committee.


  10.3.

Sections 2.7, 2.9, 3, 5, 6, 7, 8, 9, 10.3 through 10.6, 11, 12, 13 and14 hereof
shall survive the expiration or termination of this Agreement for any reason and
shall remain in full force and effect thereafter.

        10.4.

Upon termination of this Agreement, (i) JV Entity’s rights and licenses with
respect to Orgenesis Background IP under this Agreement and under any related
license agreement shall terminate and shall revert back to Orgenesis, (ii) JV
Entity’s rights and licenses with respect to First Choice Background IP under
this Agreement and under any related license agreement shall terminate and shall
revert back to First Choice, and (iii) in the event that the Parties elect to
dissolve the JV Entity, then the license granted to Orgenesis with respect to
the Project IP, as set forth under Section 6.8 above, shall terminate, and the
Project IP shall become to be owned by the Parties in equal shares (i.e., 50-50)
with a right of Orgenesis to license the Project IP held by First Choice on
terms (including payment terms) to be set forth in Orgenesis License Agreement.


--------------------------------------------------------------------------------


  10.5.

Termination of this Agreement shall not relieve either Party of any liability
which accrued hereunder prior to the effective date of such termination, nor
preclude either Party from pursuing all rights and remedies it may have
hereunder or at law or in equity with respect to any breach of this Agreement,
nor prejudice either Party’s right to obtain performance of any obligation. The
remedies provided under this Agreement are cumulative and are not exclusive of
other remedies available to a Party in law or equity.

        10.6.

Upon and notwithstanding the termination of this Agreement for any reason,
Orgenesis shall have the right to exercise the Call Option under Section 3,
regardless of whether or not the “Trigger Event” has already occurred at such
time.


11.

CONFIDENTIALITY

      11.1.

Under this Agreement, Orgenesis may disclose or reveal to First Choice and/or
the Orgenesis Designated Third Party and/or the JV Entity and/or any other
entity mentioned in this Agreement and/or their respective Affiliates,
Orgenesis’ confidential or proprietary information (“Confidential Information”).
All Orgenesis Background IP and any improvements and discoveries shall be part
of the Confidential Information of Orgenesis. First Choice shall take all steps
and shall ensure that the JV Entity shall take all steps necessary to hold such
Confidential Information of Orgenesis in strict confidence and secrecy and will
not and shall ensure that the JV Entity will not use or disclose, transfer
and/or publish such Confidential Information of Orgenesis in any manner or for
any purposes not expressly contemplated by this Agreement. First Choice shall
not disclose and shall cause the JV Entity not to disclose any Confidential
Information except to its employees who have a need to know such Confidential
Information for the purposes of this Agreement and who are subject to written
agreements containing non- disclosure and non-use obligations no less
restrictive than those set forth herein.

      11.2.

Upon Orgenesis’ request, at any time, all or any requested portion of Orgenesis’
Confidential Information (including, but not limited to, tangible and electronic
copies, notes, summaries or extracts of any such information) will be promptly
returned to Orgenesis or, if so directed by of Orgenesis, destroyed, and First
Choice and/or the JV Entity (as applicable) will provide Orgenesis with written
certification stating that such Confidential Information has been returned or
destroyed, as applicable.


--------------------------------------------------------------------------------


  11.3.

Each of the Parties will, and will cause its Affiliates and representatives to,
maintain in strict confidentiality this document and any transactions
contemplated hereunder, the terms set forth herein and any discussions between
the Parties in such respect except for any mention in any applications to
official authorities for regulatory approval, or in the fulfillment of any duty
owed to any competent authority (including a duty to make regulatory filings
and/or reports and/or reporting under the requirements of any securities
exchange).

        11.4.

The Parties shall consult and coordinate with each other respecting the timing
and content of any publicity, press or news releases or other public
announcements regarding this Agreement and the transactions contemplated hereby
and neither Party shall use the name of the other for marketing, advertising or
promotional purposes without the prior written consent of the other Party, all
except for any mention in any applications to official authorities for
regulatory approval, or in the fulfillment of any duty owed to any competent
authority (including a duty to make regulatory filings and/or reports and/or
reporting under the requirements of any securities exchange) or, in the case of
the Orgenesis, in the presentation of activities to its potential investors
business partners and/or collaborators.

        11.5.

Without derogating from any of the forgoing, First Choice specifically
acknowledges and agrees that Orgenesis is a publicly traded company and that in
the course of disclosure, First Choice may receive certain material non-public
information (financial, commercial or other). First Choice is aware that the
United States securities laws impose restrictions on trading in securities when
in possession of such information. First Choice further acknowledges and agrees
that using such information and utilizing it to its benefit may cause Orgenesis
to be in violation of the applicable securities laws. First Choice agrees that
neither it nor anyone acting on its behalf, shall, directly or indirectly,
utilize such information in a way which may be considered ‘inside trading’ or in
any way which may be considered prohibited, restricted misappropriate or
otherwise in violation of the applicable securities laws. Orgenesis shall not
share any non-public information with First Choice unless it identifies the
information as such and first give First Choice and opportunity to refuse
acceptance of such information.


12.

GOVERNING LAW; JURISDICTION

   

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Florida without giving effect to any choice or
conflict of law provision or rule. The state and federal courts located in Palm
Beach County, Florida shall have exclusive jurisdiction over any dispute,
controversy or claim arising out of or relating to this Agreement, including the
validity, invalidity, breach or termination thereof, and the parties hereby
submit to the personal jurisdiction of such courts. The application of the 1980
UN Convention on Contracts for The International Sale of Goods to any
transaction hereunder is hereby expressly excluded.

    13.

RULING LANGUAGE

   

The ruling language of this Agreement and the JV is English. To the extent
practicable with third Parties, English shall be the language used for all
purposes in connection with the JV and this Agreement.


--------------------------------------------------------------------------------

    14.

MISCELLANEOUS

      14.1.

This Agreement shall not be assigned by either Party to any third party without
the written consent of the other Party which consent shall not be unreasonably
withheld; except that either Party may assign this Agreement, without such
consent upon written notice to the other Party, to: (i) an Affiliate of such
Party, or (ii) an entity that acquires all or substantially all of its business
or assets to which this Agreement pertains, whether by merger, reorganization,
acquisition, sale or otherwise. This Agreement shall be binding upon and inure
to the benefit of the Parties and their respective successors and permitted
assigns.

      14.2.

This Agreement (including the exhibits hereto) sets forth the entire agreement
and understanding between the Parties relative to the subject matter contained
herein and supersedes all other agreements, oral and written, heretofore made
between the Parties. Only a writing signed by the Parties may amend this
Agreement or any exhibits. Such Amendment shall become binding as of the date
indicated in the amendment or the date last signed by the authorized
representatives of both Parties, if not otherwise provided for. If any one or
more of the terms of this Agreement shall for any reason be held to be invalid
or unenforceable, such term shall be construed in a manner to enable it to be
enforced to the extent compatible with applicable law. Any determination of the
invalidity or unenforceability of any provision of the Agreement shall not
affect the remaining provisions hereof unless the business purpose of this
Agreement is substantially frustrated thereby.

      14.3.

Except as otherwise provided in this Agreement, all notices permitted or
required by this Agreement shall be in writing and shall be deemed to have been
duly served (i) upon personal delivery (ii) upon electronic e-mail transmission
(receipt of which has been confirmed by the recipient) or (iii) three (3)
business days after deposit, postage prepaid, return receipt requested, if sent
by overnight international courier service and addressed to the Parties as set
forth below or in accordance with such other address information as the Party to
receive notice may provide in writing to the other Party in accordance with the
above notice provisions. Any notice given by any other method will be deemed to
have been duly served upon receipt thereof:


  To Orgenesis at:       Orgenesis, Inc.   at 20271 Goldenrod Lane, Germantown,
MD 20876   Email (to be designated)       With Copy to (which shall not
constitute a notice):   Mark Cohen, Adv.   Pearl Cohen Zedek Latzer Baratz LLP  
1500 Broadway,   New York, New York 10036   USA   Email: MCohen@PearlCohen.com


--------------------------------------------------------------------------------


 

To First Choice at:

       

First Choice International Company, Inc.

 

625 N. Flagler Drive, Ste. 600, West Palm Beach, FL 33401
Email (to be designated)

        14.4.

Each Party represents that it has been represented by legal counsel in
connection with this Agreement and acknowledges that it has participated in
drafting this Agreement. In interpreting and applying the terms and provisions
of this Agreement, the Parties agree that no presumption shall exist or be
implied against the Party which drafted such terms and provisions.

        14.5.

No waiver by any party, whether express or implied, of its rights under any
provision of this Agreement shall constitute a waiver of such party’s rights
under such provisions at any other time or a waiver of such Party’s rights under
any other provision of this Agreement. The failure or delay of a party to claim
the performance of an obligation of another party shall not be deemed a waiver
of the performance of such obligation or of any future obligations of a similar
nature.

        14.6.

The Parties agree to execute such further documents and instruments and to take
such further actions as may be reasonably necessary to carry out the purposes
and intent of this Agreement.

        14.7.

It is hereby agreed and declared between the parties that they shall act in all
respects relating to this Agreement (except to the extent relating to the JV
Entity) as independent contractors and there neither is nor shall there be any
employer- employee or principal-agent relationship between the Parties. Each
party will be responsible for payment of all salaries and taxes and social
welfare benefits and any other payments of any kind in respect of its own
employees and officers, regardless of the location of the performance of their
duties, or the source of the directions for the performance thereof.

        14.8.

This Agreement may be executed in any number of counterparts (including
counterparts transmitted by facsimile and by electronic mail), each of which
shall be deemed an original, but all of which taken together shall be deemed to
constitute one and the same instrument.

[signature page immediately follows]

--------------------------------------------------------------------------------

[page16x1x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x17x1.jpg] 


--------------------------------------------------------------------------------

